DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by van Dam et al. (US 20090270747), cited in IDS.
Regarding claim 1, van Dam discloses at least one electrode 12, 14 to sense an electrocardiogram (ECG) signal of a patient (Fig. 1, abstract, section 0016, subcutaneous ECG signal and a posture signal are sensed in a patient, particular a subcutaneous ECG signal using subcutaneous electrodes such as the electrode pair shown in FIG. 1); and a controller 52 coupled to the at least one electrode 12, 14, 70, the controller being configured to: generate a first ECG template 302, 312 based on a 

With respect to claim 3, van Dam discloses the at least one electrode further comprises multiple pairs of ECG electrodes 12, 14, 16 comprising a front-back electrode pair and a side-side electrode pair (Fig. 1, sections 0012, 0014, IMD is embodied as an implantable monitoring device for recording the patient's ECG, which is sensed subcutaneously using a bipolar pair of electrodes, IMD may alternatively include one or more leads, extending from a connector block hermetically joined to housing and carrying one or more electrodes and/or sensor).
Regarding claim 4, van Dam discloses at least one of the first and second ECG templates is a composite template comprising a combined average ECG signal from the front-back electrode pair and the side-side electrode pair (section 0030, ECG morphology template may be generated by digitizing and averaging a predetermined number of consecutively or non-consecutively sensed cardiac cycles, e.g. 3 to 8 cardiac cycles).
Concerning claim 5, van Dam discloses at least one of the first and second ECG signals comprises two minutes of ECG data (section 0036, The ST segment may vary for several minutes and finally return to a steady state as the ischemic episode resolves. As such, if a time-varying morphology is detected that persists after the first few seconds following a posture change, a cardiac condition is indicated).

Regarding claim 7, van Dam discloses the controller is configured to receive approval from the remote system to use one or more of the first ECG template and the second ECG template (Sections 0003, 0037, Data may be transmitted to a programmer or via a remote patient monitoring network to a clinic for review by a clinician, the detected change in morphology triggers a response such as data storage or a data transfer that the ECG data may be examined by a clinician or analyzed by an external computer for making an appropriate diagnosis. If a serious cardiac condition is detected, a patient alarm may be generated to alert the patient that medical attention may be warranted).
Concerning claim 8, van Dam discloses the controller is configured to generate the second ECG template during a baselining operation initiated by one of a remote server, a user input, and a patient input (Fig. 4, section 0029, 0032, the patient may be instructed to assume a position and the patient's current posture may communicated to the IMD through telemetry using a programmer or other external device, the effect of posture on the ECG signal and the sensitivity desired for detecting morphology changes, templates corresponding to additional postures such as sitting versus standing and right-side lying, left-side lying, supine and prone positions may be generated and stored).

Regarding claim 10, van Dam discloses the controller is configured to provide a notification prior to generating at least one of the first ECG template and the second ECG template (Fig. 4, sections 0031, 0033, IMD determines if the template acquisition is complete for all desired patient postures. Once template acquisition is complete, the ECG signal and the posture signal are sensed for ongoing, ambulatory monitoring of the patient. Sensing of ECG and posture signals may be continuous or intermittent depending on the desired frequency for monitoring for a cardiac condition. In some situations, continuous monitoring is desired to detect sudden and serious cardiac conditions, such as an infarct).
Concerning claim 11, van Dam discloses the controller is configured to determine whether the patient is experiencing the cardiac event in part based on one or more morphological differences between the real time ECG signal and the second ECG template (Fig. 5, section 0043, if the QRS morphology matches the stored template at block 318, a cardiac condition is detected based on the change in the ST segment. An appropriate response is provided).

Regarding claim 13, van Dam discloses the controller is configured to determine whether the cardiac event is a treatable arrhythmia or an untreatable arrhythmia by performing a morphology analysis of the real time ECG signal with respect to the second ECG template (section 0019, 0027, Microprocessor may respond to ECG and posture data by altering a therapy, triggering data storage, enabling other sensors for acquiring physiological data, or triggering alert to generate an alert signal to the patient or a caregiver that a serious condition has been detected that may require medical intervention, IMD responds appropriately. Appropriate responses may depend on the morphology change detected and may include triggering long-term storage of the ECG data and the posture data, generating a patient alarm, initiating a data transfer to an external device, or initiating a therapy when therapy delivery is available).

With respect to claim 15, van Dam discloses detecting the QRS complex comprises performing a convolution operation on the real time ECG signal and the second ECG signal of the second ECG template to determine whether one or more characteristics in the real time ECG signal indicates either a presence or an absence of the QRS complex (section 0023, sensing window may include all of the P-wave, QRS complex, and T-wave or any desired portions of the ECG signal).
Regarding claim 16, van Dam discloses the treatable arrhythmia includes either ventricular tachycardia or ventricular fibrillation and wherein the untreatable arrhythmia includes supraventricular tachycardia (Section 0016, As used herein, a "cardiac condition" is a pathological condition that can be present during normal sinus rhythm, as opposed to a cardiac arrhythmia which can also be detected 
Concerning claim 17, van Dam discloses at least one electrode to sense an electrocardiogram (ECG) signal of a patient; and a controller coupled to the at least one electrode 12, 14, 70, the controller being configured to generate a first ECG template based on a first ECG signal of the patient received during a baselining operation (Fig. 4, section 0030-0031,  an ECG morphology template is generated and stored. An ECG morphology template may be generated by digitizing and averaging a predetermined number of consecutively or non-consecutively sensed cardiac cycles, e.g. 3 to 8 cardiac cycles. An ECG morphology template is generated and stored. An ECG morphology template may be generated by digitizing and averaging a predetermined number of consecutively or non-consecutively sensed cardiac cycles, e.g. 3 to 8 cardiac cycles), generate a second ECG template 302, 316 based on a second ECG signal of the patient (Figs. 4-5, section 0038-0040, an ECG morphology template corresponding to the new posture is selected. The current ECG signal is then compared to the template corresponding to the current patient posture. If the current ECG signal matches the template corresponding to the current posture, the ECG morphology templates for multiple patient positions are acquired and stored as generally described in conjunction with FIG. 4. Separate templates may be stored for different time segments or portions of the cardiac cycle. For example, a QRS signal template and a separate ST segment template may be generated for each patient posture using the sensed segments from one or more cardiac cycles), transmit the first ECG template to an external system, 
With respect to claim 18, van Dam discloses determine that the patient has been administered a therapeutic shock, responsive to the determination that the patient has been administered the therapeutic shock (sections 0015, 0019, 0027, Therapy delivery module may provide drug delivery therapies or electrical stimulation therapies, such as cardiac pacing or anti-arrhythmia therapies. Microprocessor may respond to ECG and posture data by altering a therapy, triggering data storage, enabling other sensors for acquiring physiological data, or triggering alert to generate an alert signal to the patient or a caregiver that a serious condition has been detected that may require medical intervention, IMD responds appropriately. Appropriate responses may depend on the morphology change detected and may include triggering long-term storage of the ECG data and the posture data, generating a patient alarm, initiating a data transfer to an external device, or initiating a therapy when therapy delivery is available), initiate a second baselining operation, and generate the second ECG template based on the second ECG signal of the patient received during the second baselining operation (Fig. 4, section 0038-0039, an ECG morphology template corresponding to the new posture is selected. The current ECG signal is then compared to the template corresponding to 
Regarding claim 19, van Dam discloses at least one of the first and second ECG signals comprises two minutes of ECG data (section 0036, The ST segment may vary for several minutes and finally return to a steady state as the ischemic episode resolves. As such, if a time-varying morphology is detected that persists after the first few seconds following a posture change, a cardiac condition is indicated).
Concerning claim 20, van Dam discloses the baselining operation is performed before active patient monitoring begins (Figs. 5, section 0040, ECG morphology templates for multiple patient positions are acquired and stored. Separate templates may be stored for different time segments or portions of the cardiac cycle).
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. Examiner finds that van Dam discloses generate a first ECG template 302, 312 based on a first ECG signal 202 of the patient received during a first baselining operation (Figs. 4-5, section 0030-0031, 0040, an ECG morphology template is generated and stored. An ECG morphology template may be generated by digitizing and averaging a predetermined number of consecutively or non-consecutively sensed cardiac cycles, e.g. 3 to 8 cardiac cycles. An ECG morphology template is generated and stored. An ECG morphology template may be generated by digitizing and averaging a predetermined number of consecutively or non-consecutively sensed cardiac cycles, e.g. 3 to 8 cardiac cycles, the ECG morphology templates for multiple patient positions are acquired and stored as generally described in conjunction with .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792